
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1124
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2010
			Mr. Mack (for himself
			 and Ms. Ros-Lehtinen) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Supporting President Obama and his agenda
		  to strengthen United States trade relations in Asia and with key partners like
		  South Korea, Panama, and Colombia.
	
	
		Whereas, on November 22, 2006, the United States and
			 Colombia signed the United States–Colombia Free Trade Agreement;
		Whereas, on June 28, 2007, the United States and Panama
			 signed the United States–Panama Free Trade Agreement;
		Whereas, on June 30, 2007, the United States and South
			 Korea signed the United States–Korea Free Trade Agreement;
		Whereas during the State of the Union on January 27, 2010,
			 President Obama declared that the more products we make and sell to
			 other countries, the more jobs we support right here in
			 America.;
		Whereas the United States International Trade Commission
			 (USITC) has concluded that the United States–Panama Free Trade Agreement would
			 significantly increase United States exports to Panama;
		Whereas 88 percent of United States commercial and
			 industrial exports to Panama would become duty-free upon implementation of the
			 United States–Panama Free Trade Agreement, and approximately 50 percent of
			 United States farm exports to Panama would achieve immediate duty-free
			 status;
		Whereas the USITC has concluded that a free trade
			 agreement with Colombia would significantly increase market access for United
			 States goods and services in Colombia;
		Whereas currently more than 90 percent of Colombian
			 exports to the United States enter duty-free, while United States exports to
			 Colombia face duties of up to 20 percent;
		Whereas the United States–Colombia Free Trade Agreement
			 would immediately eliminate duties on 80 percent of United States exports of
			 consumer and industrial products to Colombia;
		Whereas the USITC has concluded that United States gross
			 domestic product would increase by $10 billion to $12 billion annually once the
			 United States–Korea Free Trade Agreement is fully implemented;
		Whereas under the United States–Korea Free Trade
			 Agreement, almost 95 percent of trade in consumer and industrial products would
			 become duty-free within 3 years, with most remaining tariffs eliminated within
			 10 years;
		Whereas during the State of the Union, President Obama
			 also said that [w]e have to seek new markets aggressively, just as our
			 competitors are. If America sits on the sidelines while other nations sign
			 trade deals, we will lose the chance to create jobs on our
			 shores.;
		Whereas Colombia has concluded free trade agreements with
			 Canada and countries throughout Latin America and is currently negotiating a
			 free trade agreement with the European Union;
		Whereas Panama has negotiated free trade agreements with
			 Canada, Singapore, Taiwan, Chile, El Salvador, the Dominican Republic, Costa
			 Rica, Nicaragua, Guatemala, and Honduras;
		Whereas, on October 15, 2009, the European Union and South
			 Korea signed the world’s biggest free trade agreement since 1994;
		Whereas United States competitors continue to expand their
			 presence in regions where the United States has traditionally been the
			 principal trade partner, as exemplified by the tenfold increase in China’s
			 trade with Latin America from 2000 to 2007, which reached $142 billion in 2008;
			 and
		Whereas during his State of the Union, President Obama
			 declared that we will strengthen our trade relations in Asia and with
			 key partners like South Korea and Panama and Colombia.: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)strongly supports President Obama and his
			 agenda to strengthen United States trade relations in Asia and with key
			 partners like South Korea, Panama, and Colombia;
			(2)remains concerned that the United States
			 risks losing markets in Colombia, Panama, and South Korea to its competitors
			 due to its inaction as these and other countries continue to move forward with
			 their respective free trade agreements; and
			(3)calls on President Obama to submit to
			 Congress the trade agreements the United States has signed with Colombia,
			 Panama, and South Korea and work to ensure that they secure passage as quickly
			 as possible.
			
